internal_revenue_service number release date index number ---------------------------- ------------- ---------------------------------- -------------------------------- ------------------------- - legend legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------ telephone number -------------------- refer reply to cc intl plr-157847-04 date date taxpayer ------------------------------------------------------------------------------------------------ ---------------------- -------------------------- --------------------------- date a country x dear --------------- this replies to a letter received in this office on date and supplemental information dated date date and date in which your representative requests on behalf of taxpayer an extension of time under sec_301_9100-3 to make the election provided by sec_953 in accordance with the rules set forth in notice_89_79 1989_2_cb_392 and revproc_2003_47 2003_2_cb_55 to be treated as a domestic_corporation for u s tax purposes effective for the tax_year ended on date a the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer is an insurance_company incorporated in country x the facts and affidavit submitted indicate that taxpayer engaged the services of a professional advisor to ensure that taxpayer would elect to be treated as a domestic_corporation under i r c plr-157847-04 sec_953 in a timely manner however the facts and affidavit indicate that the election was not made in accordance with notice_89_79 and revproc_2003_47 as discussed below the substantive and procedural rules for making an sec_953 election are contained in notice_89_79 and revproc_2003_47 respectively these rules provide that the election must be filed by the due_date prescribed in sec_6072 including extensions for the u s income_tax return that is due if the election becomes effective sec_4 revproc_2003_47 in addition an electing_corporation must use the calendar_year as its annual_accounting_period for u s tax purposes unless it joins in the filing of a consolidated_return and adopts the parent corporation’s tax_year section i notice_89_79 because the election was not filed by the due_date of the return for the calendar_year ended on date a the advisor did not make a timely election on behalf of taxpayer sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation notice_89_79 and revproc_2003_47 fix the time to make the sec_953 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief as set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to make the election provided by sec_953 in accordance with the rules set forth in notice_89_79 1989_2_cb_392 and revproc_2003_47 2003_2_cb_55 to be treated as a domestic_corporation for u s tax purposes effective for the tax_year ended on date a plr-157847-04 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the sec_953 election sec_301_9100-1 notwithstanding that an extension of time is granted under sec_301_9100-3 to make the sec_953 election penalties and interest that would otherwise be applicable if any continue to apply with respect to the income_tax return for the tax_year ended on date a a copy of this ruling letter should be associated with taxpayer’s sec_953 election the ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely associate chief_counsel international by s valerie mark lippe valerie mark lippe senior technical reviewer enclosure copy for purposes cc
